t c memo united_states tax_court jeffrey paul schmidt petitioner v commissioner of internal revenue respondent docket no filed date jeffrey paul schmidt pro_se lavonne d lawson for respondent memorandum findings_of_fact and opinion parr judge respondent determined deficiencies in and additions to petitioner's federal income taxes for taxable years and as follows year deficiency additions to tax sec_6651 sec_6654 dollar_figure big_number dollar_figure big_number dollar_figure big_number big_number after concessions the issues for decision are whether petitioner's motion to dismiss for lack of jurisdiction should be granted we hold that it should not whether petitioner received unreported income for taxable years and we hold that he did whether petitioner is liable for sec_6651 additions to tax for failure_to_file a federal_income_tax return for each of the years in issue we hold that he is whether petitioner is liable for sec_6654 additions to tax for failure to pay estimated_taxes for each of the years in issue we hold that he is we find the following facts based upon the pleadings of this case and the deemed admissions contained in respondent's request for admissions findings_of_fact at the time the petition was filed petitioner resided in santa clara california the case was set for trial on date petitioner was served with the court's standing pre-trial order on june at trial respondent conceded that petitioner's deficiency for is dollar_figure reduced from the original amount of dollar_figure correspondingly for the addition_to_tax pursuant to sec_6651 is dollar_figure and the addition_to_tax pursuant to sec_6654 is dollar_figure these concessions will be given effect under rule all section references are to the internal_revenue_code in effect for the taxable years in issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated advising the parties to begin discussion as soon as practicable for purposes of settlement and or preparation of a stipulation of facts no stipulations of fact were signed in this case and consequently respondent filed a request for admissions pursuant to rule on date the request advised petitioner that pursuant to rule he had days to respond to the request petitioner failed to make a timely response thus pursuant to rule all undenied allegations were deemed admitted however at trial the court permitted petitioner to take issue with those admissions relating to petitioner's failure_to_file federal_income_tax returns for and in petitioner worked as an independent_contractor for applied materials inc from this activity petitioner received respondent simultaneously filed a request for production of documents pursuant to rule when petitioner failed to produce any documents requested respondent filed a motion to compel the court subsequently issued an order directing compliance with respondent's request petitioner claiming that this court lacks jurisdiction again failed to produce any documents thus frustrating compliance with rule respondent then sought sanctions against petitioner precluding petitioner from offering any evidence including testimony with regard to those issues addressed in respondent's request for production of documents the court subsequently issued an order precluding petitioner from offering at trial any exhibits not previously exchanged with respondent under rule c each matter in a request for admissions is deemed admitted unless within days after service or within such shorter or longer time as the court may allow the party to whom the request is directed admits or denies the matter or objects stating the reasons for the objection see 65_tc_333 affd on another issue 565_f2d_954 5th cir dollar_figure in nonemployee compensation also in petitioner worked as an employee for applied materials inc from this employment petitioner received wages in the amount of dollar_figure petitioner also received wages in from century life of america in the amount of dollar_figure a refund from the franchise tax board_of dollar_figure and interest_income of dollar_figure petitioner sold his personal_residence in for dollar_figure and realized gain on that sale in the amount of dollar_figure thereafter petitioner did not purchase a principal_residence within years of the above-referenced sale of his personal_residence in petitioner again worked as an employee for applied materials inc from this employment petitioner received wages of dollar_figure petitioner also received interest_income in the tax_year in the amount of dollar_figure and deferred_compensation of dollar_figure in the last year in issue petitioner again worked as an employee for applied materials inc from this employment petitioner received wages of dollar_figure and interest_income of dollar_figure on date the date of trial petitioner filed what he called an entry of jurisdictional challenge declaration and affidavit the document was filed as petitioner's motion to dismiss for lack of jurisdiction in support of his motion petitioner asserted lengthy tax_protester rhetoric challenging the jurisdiction of the tax_court and the constitutional authority of the united_states to tax his income at trial we reserved our right to rule on that motion at a later time we proceeded under the assumption that this court has jurisdiction opinion issue motion to dismiss for lack of jurisdiction petitioner asserts that this court lacks jurisdiction to hear his case respondent asserts that petitioner's arguments are standard tax_protester rhetoric and have long since been rejected by this court it suffices to say that petitioner chose this forum in which to litigate his tax dispute the court acquired jurisdiction in this case after a valid notice_of_deficiency was sent to petitioner and he in turn filed a timely petition sec_6212 and b a minovich v commissioner tcmemo_1994_39 once the court's jurisdiction is invoked it remains unimpaired until we decide the controversy 57_tc_720 affd per curiam without opinion 507_f2d_406 2d cir accordingly petitioner's motion to dismiss for lack of jurisdiction is denied issue unreported income respondent determined deficiencies in petitioner's gross_income for the years at issue petitioner asserts that he is a nonresident_alien without the taxing authority of the united_states respondent asserts that petitioner is liable for tax on his taxable_income including gain realized on the sale of a capital_asset in general the determinations made by the commissioner in a notice_of_deficiency are presumed to be correct and the taxpayer bears the burden of proving that those determinations are erroneous rule a 503_us_79 290_us_111 there is no merit to petitioner's allegations that he is not subject_to federal income taxes or to any other arguments offered by petitioner see eg 80_tc_1111 carroll v commissioner tcmemo_1994_18 mcdougall v commissioner tcmemo_1992_683 affd per curiam without published opinion 15_f3d_1087 9th cir we see no need to catalog and painstakingly address petitioner's contentions constitutional or otherwise as the court_of_appeals for the fifth circuit remarked we perceive no need to refute these arguments with somber reasoning and copious citation of precedent to do so might suggest that these arguments have some colorable merit 737_f2d_1417 5th cir the general_rule of sec_61 is that except as otherwise provided by law gross_income includes income from whatever source derived including inter alia compensation_for services sec_61 gains derived from dealings in property sec_61 and interest_income sec_61 the deemed admissions pursuant to rule establish that petitioner received income for tax years and accordingly we uphold respondent's deficiency determinations for the taxable years in issue as follows dollar_figure for dollar_figure for and dollar_figure for issue sec_6651 failure_to_file respondent determined that the addition_to_tax for failure to timely file a tax_return was applicable for each of the years at issue petitioner asserts that he is a nonresident_alien and therefore not required to file an income_tax return must be filed by all individuals receiving gross_income in excess of certain minimum amounts sec_6012 sec_1_6012-1 income_tax regs for and petitioner's gross_income as defined in sec_61 was well in excess of the minimums in sec_6012 therefore petitioner was required to file federal_income_tax returns for and sec_6011 sec_6012 sec_7701 sec_1_6012-1 income_tax regs that is petitioner was required to file returns and pay the tax imposed on every person filing such returns in accordance with sec_1 sec_6651 imposes an addition_to_tax for failure to timely file a return unless the taxpayer establishes the failure did not result from willful neglect and the failure was due to reasonable_cause 469_us_241 petitioner bears the burden_of_proof on this issue rule a 84_tc_859 petitioner failed to prove reasonable_cause for his failure_to_file accordingly the addition_to_tax for failure_to_file returns under sec_6651 is sustained issue sec_6654 failure to pay estimated_tax respondent determined that petitioner was liable for the addition_to_tax under sec_6654 for failure to pay an estimated_tax for and where payments of tax either through withholding or by making estimated quarterly tax_payments during the course of the year do not equal the percentage of total liability required under the statute imposition of the addition_to_tax under sec_6654 is automatic unless petitioner shows that one of the statutory exceptions applies 99_tc_202 75_tc_1 petitioner bears the burden of proving qualification for such exception 78_tc_304 petitioner has not met this burden we therefore sustain respondent on this issue to reflect the foregoing an appropriate order will be issued and decision will be entered under rule
